Citation Nr: 0733470	
Decision Date: 10/25/07    Archive Date: 11/02/07	

DOCKET NO.  03-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and if so, whether entitlement to service 
connection is warranted. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 and March 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a decision of March 1981, the Board denied entitlement to 
service connection for a chronic back disorder.  In 
subsequent decisions of January and September 1995, and once 
again in December 1997 and February 1998, the RO continued 
the denial of service connection for a chronic back 
disability.  The veteran voiced no disagreement with any of 
those decisions, which have now become final.  Since the time 
of the February 1998 decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence both new and material, but continued 
its denial of service connection for a chronic back disorder.

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issue of 
an effective date earlier than January 6, 2003 for an award 
of service connection for tinnitus.  Accordingly, that issue 
is not currently before the Board.

Finally, the appeal as to the issues of service connection 
for a chronic low back disability on a de novo basis and an 
initial evaluation in excess of 10 percent for service-
connected post-traumatic stress disorder is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.



FINDINGS OF FACT

1.  In a decision of March 1981, the Board denied entitlement 
to service connection for a chronic back disorder.

2.  In unappealed rating decisions of January 1995, September 
1995, December 1997, and February 1998, the RO denied 
entitlement to service connection for back and/or low back 
disabilities.  

3.  Evidence submitted since the time of the RO's February 
1998 decision is neither cumulative nor redundant, is 
pertinent to an unestablished fact, and is of sufficient 
significance to raise a reasonable possibility of 
substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the Board denying entitlement to service 
connection for a chronic back disorder in March 1981 is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The decisions of the RO in January 1995, September 1995, 
December 1997, and February 1998 denying the veteran's claim 
for service connection for a chronic back and/or low back 
disability are final.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.303, 20.1103 (2007).

3.  Evidence received since the RO most recently denied 
entitlement to service connection for a chronic back and/or 
low back disability in February 1998 is both new and 
material, and sufficient to reopen the veteran's previously 
denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in August 2007; VA and 
private treatment records; and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran ultimately seeks service connection for a chronic 
low back disability.  In pertinent part, it is argued that 
the veteran's current low back disability had its origin in 
service, at which time he was thrown from an armored 
personnel carrier when that vehicle struck a land mine. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claim Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
a chronic back disability was received in July 2002, and, as 
such, the "amended" version of 38 C.F.R. § 3.156(a) applies 
to his claim.  See 38 C.F.R. § 3.156(a) (2007).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decisions in 
January and September 1995, it was noted that service 
connection for a chronic back condition had been previously 
denied.  Also noted was that the decision denying entitlement 
to service connection for a chronic back disability had been 
upheld by the Board of Veterans' Appeals in a March 1981 
decision.  According to the RO, that decision referred to all 
the evidence of record, including the veteran's service 
medical records and testimony at a personal hearing.  Noted 
at the time was that there was no evidence of treatment for 
or complaint of a back condition in the veteran's service 
medical records, and no claim for service connection for a 
chronic back disorder prior to 1979.  While the veteran had 
submitted copies of his service personnel records, including 
a DD Form 214 showing the receipt of a Purple Heart, that 
evidence was duplicative in nature, as were service personnel 
records showing a trauma to the veteran's back in May of 
1970.  According to the RO, there continued to be no evidence 
of any treatment or complaint of a back condition in service 
medical records.  Nor did a separation examination in May 
1973 or a VA examination in 1974 show any evidence of a 
chronic back disability.  Based on such findings, the RO 
denied entitlement to service connection for a chronic low 
back disorder.

At the time of a subsequent RO decision in December 1997, it 
was noted that the veteran had submitted additional treatment 
records from a private physician, as well as a statement from 
his spouse, and a copy of Army Board for Correction of 
Military Records proceedings.  While treatment records from 
the veteran's private physician showed that the veteran had 
been receiving continuous treatment for low back pain, those 
records contained no evidence showing the etiology of the 
veteran's back condition, or any nexus between that back 
condition and his active military service.  The statement 
from the veteran's spouse indicated that she had only known 
the veteran since 1984, and did not provide any objective, 
first-hand knowledge of an injury to the veteran's back in 
any proximity to service.  Army Board for Correction of 
Military Records proceedings showed that the veteran was 
entitled to a second Purple Heart award, and that he was 
wounded as a result of hostile action in February and May 
1970.  However, that evidence did not show the nature of the 
wounds which the veteran sustained.  Once again, there was no 
clinical evidence in service medical records that the veteran 
had sustained an injury to his back in service.  

As of the time of the aforementioned rating decision in 
February 1998, it was noted that the veteran had submitted a 
letter from the Department of the Army, along with a copy of 
a DD Form 215 correcting his DD Form 214 to show that he had 
been granted two Purple Heart Medals for wounds sustained in 
combat in the Republic of Vietnam.  However, as previously 
noted, such evidence did not show the nature of the wounds 
which the veteran sustained.  In point of fact, there 
continued to be no clinical evidence in service medical 
records of the veteran's alleged back injury.  Based on a 
full review of available evidence, the RO continued its 
denial of service connection for a chronic low back disorder.  
That decision was adequately supported by and consistent with 
the evidence then of record, and is now final.

Evidence submitted since the time of the RO's February 1998 
decision, consisting for the most part of VA and private 
treatment records and examination reports, is both "new" and 
"material" as to the issue of service connection for a 
chronic low back disability.  In that regard, since the time 
of the February 1998 decision, the veteran has received 
continued treatment for various low back pathology.  
Moreover, following VA outpatient treatment in May 2003, the 
veteran received a diagnosis of degenerative spondylosis of 
the lumbar spine, with accompanying discogenic disease and 
facet joint arthropathy, symptoms of which were "consistent 
with post-traumatic complications from a previous injury in 
1973."  Significantly, in correspondence of September 2005, 
one of the veteran's private physicians wrote that the 
veteran had been suffering from chronic myofascial lumbar 
pain related to lumbar sprain and/or strain, the symptoms of 
which, by the veteran's history, appeared to be "directly 
related and/or the direct result" of a low back injury 
sustained in May 1970, while serving in combat in Vietnam.  
According to the veteran's physician, at that time, he had 
been blown from a tank by a land mine, suffering lower back 
injuries, as well as other trauma.

The Board observes that, at the time of a private orthopedic 
examination in April 2006, the veteran received a diagnosis 
of degenerative disc disease of the lumbar spine, with the 
most likely etiology of that pathology being "an injury in 
Vietnam many years ago."  Such evidence, in the opinion of 
the Board, provides at a minimum a "more complete picture of 
the circumstances surrounding the origin" of the veteran's 
low back disability, and, as such, is sufficient to a proper 
reopening of his previously-denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Under such circumstances, 
the Board is of the opinion that the veteran's claim for 
service connection for a low back disability has been 
reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121; see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, in correspondence of August 2002, July 
2003, and April 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as service 
personnel records, and VA and private treatment records and 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic low back 
disability has been reopened, and, to that extent, the appeal 
is allowed.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
post-traumatic stress disorder.  Moreover, having determined 
that the veteran's claim for service connection for a chronic 
low back disorder has been reopened, the Board must now turn 
to a de novo review of all pertinent evidence of record.

As regards the veteran's claim for an increased evaluation 
for service-connected post-traumatic stress disorder, the 
Board notes that the veteran last underwent a VA psychiatric 
examination for compensation purposes in January 2004, almost 
four years ago.  Moreover, since the time of that 
examination, the veteran's Global Assessment of Functioning 
Scores have, apparently, decreased.  Significantly, during 
the course of a hearing before the undersigned Veterans Law 
Judge in August 2007, the veteran indicated that, since the 
time of the aforementioned VA psychiatric examination, his 
psychiatric symptomatology had "increased in severity."  See 
Transcript, p. 15.  Under the circumstances, the Board is of 
the opinion that an additional, more contemporaneous 
examination would be appropriate prior to a final 
adjudication of the veteran's claim for an increased 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

As regards the veteran's claim for service connection for a 
chronic low back disability, the Board notes that service 
personnel records show that, in May 1970, during the 
veteran's period of active military service, he sustained 
burns to both arms, as well as trauma to his back, and a 
perforation of his right eardrum.  While it is true that, 
based on a review of the file, the veteran's service medical 
records are negative for evidence of any such low back 
trauma, since the time of his discharge, the veteran has 
received ongoing treatment for various low back problems.  
Significantly, a number of the veteran's private physicians 
have offered their opinion that the veteran's current low 
back pathology is in some way the result of the 
aforementioned incident in service.  Under the circumstances, 
the Board is of the opinion that further development of the 
evidence is necessary prior to a final adjudication of the 
veteran's current claim for service connection for a low back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2007, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current low back pathology, and 
the current severity of his service-
connected post-traumatic stress disorder.  
The RO is advised that the veteran must 
be given adequate notice the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the orthopedic 
examination, the examiner should offer an 
opinion as to whether the veteran's low 
back pathology as likely as not (a 50 
percent probability or more) had its 
origin during his period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for a chronic low back disability and an 
initial evaluation in excess of 
10 percent for service-connected post-
traumatic stress disorder.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the most recent SSOC in February 2007, 
including consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


